       Case 2:18-cv-02098-APG-NJK Document 8 Filed 11/21/18 Page 1 of 3



 1   NATALIE C. LEHMAN, ESQ.
     Nevada State Bar No. 12995
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     nclehman@wolfewyman.com
 5
     Attorneys for Defendant
 6   DITECH FINANCIAL LLC
 7
                                     UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF NEVADA
 9
10
     ESTHER LOPEZ,                                          Case No. 2:18-cv-02098-APG-NJK
11
                               Plaintiff,                   STIPULATION AND ORDER FOR
12                                                          EXTENSION OF TIME TO RESPOND
                 v.                                         TO PLAINTIFF’S COMPLAINT
13                                                          [First Request]
     DITECH FINANCIAL, LLC,
14
                               Defendant.
15

16               Pursuant to Civil Practice Local Rule 7-1, the parties, by and through the undersigned

17   counsel of record, hereby stipulate and agree that Defendant DITECH FINANCIAL LLC

18   (“Ditech”) shall have through and until December 27, 2018 to respond to Plaintiff ESTHER

19   LOPEZ’ (“Plaintiff”) Complaint in this action. The parties are making this request based upon

20   current settlement negotiations to allow the parties sufficient time to evaluate demands and offers

21   and in light of the upcoming holidays.

22   ///

23

24

25

26
27   ///

28
                                                        1
                                   STIPULATION AND ORDER TO EXTEND TIME
     3218872.1
       Case 2:18-cv-02098-APG-NJK Document 8 Filed 11/21/18 Page 2 of 3



 1   This is the parties’ first request for an extension of time. This request is not being made for any

 2   improper purpose or to cause unnecessary delay or prejudice to any party.

 3               IT IS SO STIPULATED.
 4   DATED: November 21, 2018                          DATED: November 21, 2018

 5   WOLFE & WYMAN LLP                                 HAINES & KRIEGER, LLC
 6
     By:/s/Natalie C. Lehman                           By:/s/David H. Krieger
 7       NATALIE C. LEHMAN                                 DAVID H. KRIEGER
         Nevada Bar No.: 12995                             Nevada Bar No.: 9086
 8       6757 Spencer Street                               8985 S. Eastern Ave., Suite 350
         Las Vegas, NV 89119                               Henderson, NV 89123
 9       Attorneys for Defendant                           Attorneys for Plaintiff
         DITECH FINANCIAL LLC                              ESTHER LOPEZ
10

11                                                     ORDER

12               By stipulation of the parties, and good cause appearing therefore, the court orders as

13   follows:

14               IT IS HEREBY ORDERED this the time for DITECH FINANCIAL LLC to respond to

15   Plaintiff’s Complaint in this action shall be continued to December 27, 2018.

16                                                             IT IS SO ORDERED.

17
                   Dated: November 26, 2018
18                                                             UNITED
                                                               United   STATES
                                                                      States    DISTRICT
                                                                             Magistrate    JUDGE
                                                                                        Judge
19
     Submitted by,
20
     WOLFE & WYMAN LLP
21

22

23   By: /s/ Natalie C. Lehman
     NATALIE C. LEHMAN
24   Nevada Bar No.: 12995
     6757 Spencer Street
25
     Las Vegas, NV 89119
26   Attorneys for Defendant
     DITECH FINANCIAL LLC
27

28
                                                           2
                                    STIPULATION AND ORDER TO EXTEND TIME
     3218872.1
